Order entered August 27, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00123-CV

                    IN THE INTEREST OF K.B., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-08-04995

                                     ORDER

      Before the Court is appellee’s August 25, 2020 motion for additional

extension of time to file his response brief. We GRANT the motion and ORDER

appellee’s brief be filed no later than September 21, 2020.


                                             /s/    KEN MOLBERG
                                                    JUSTICE